DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	The specification, the abstract and the drawings are all acceptable.	

                                                  0Allowable Subject Matter
3.	Claims 1-7 are allowed.	
4.	The following is a statement of reasons for the indication of allowable subject matter. The non-obvious features are:
	As per independent claim 1: An electromagnetic coil in the brushless motor having a slotted concentrated winding linear brushless DC motor design and configured to drive the motor transmission shaft, the mounting base engaging the cooling member and connected to the motor transmission shaft via an eccentric shaft, the mounting base configured for assembly with the grinding disc to position the grinding disc adjacent to the opening, A rated power constraint module, a rotation control module and an intelligent temperature control protection module; the power detecting module is configured to detect power changes in the brushless motor, the rated power constraint module is configured to set an output power of the brushless motor, and the rotation control module is configured to control a maximum rotation speed of the brushless motor corresponding to the rated power constraint module including remaining claim limitations. 

                                               Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
	USPN 8,890,449 to Suzuki discloses a motor control system for a power tool.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/DAVID LUO/Primary Examiner, Art Unit 2846